Appeal from an order of the Supreme Court, Cattaraugus County (Michael L. Nenno, A.J.), entered July 23, 2015. The order, insofar as appealed from, upon reargument, denied in part the motion of defendant Richard Bernstein seeking summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 26, 2016, and filed in the Cattaraugus County Clerk’s Office on September 29, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Whalen, P.J., Centra, Carni, Curran and Troutman, JJ.